Citation Nr: 0626786	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-38 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for gastrointestinal 
reflux disorder, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for skin rash, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a left foot 
infection, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for glaucoma, 
gastrointestinal reflux disorder, skin rash, left foot 
infection, and hemorrhoids.  The veteran requested a Board 
hearing on his VA-Form 9, but later withdrew the request in 
December 2004.

The veteran filed an appeal for service connection for 
hypertension, but this claim was granted in March 2005.  
Therefore, this issue is no longer in appellate status.

The veteran's June 2002 claims included an increased rating 
claim for diabetes mellitus.  This issue was never 
adjudicated and is referred to the RO.


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of glaucoma.

2.  The medical evidence of record does not relate the 
veteran's gastrointestinal disorder to the service-connected 
diabetes mellitus or service.

3.  The medical evidence of record does not relate the 
veteran's skin rash to the service-connected diabetes 
mellitus or service.

4.  The medical evidence of record does not show a current 
left foot infection.

5.  The medical evidence of record does not relate the 
veteran's hemorrhoids to service.


CONCLUSIONS OF LAW

1.  A glaucoma disability is not presently found.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).

2.  Gastrointestinal disorder is not proximately due to or a 
result of a service-connected disease or injury; nor was it 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2005).

3.  A skin rash is not proximately due to or a result of a 
service-connected disease or injury; nor was it incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).

4.  A left foot infection is not presently found.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).

5.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an August 2003 VA letter, prior 
to the September 2003 rating decision.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide sufficient information so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of additional relevant evidence, which, 
in effect, would include any evidence in his possession.  
While the RO did not provide the release form for obtaining 
private medical records, the veteran stated that he only had 
received VA medical treatment.  

The August 2003 VA letter notified the veteran that he had 30 
days from the date of the letter to respond.  However, 
section 5103(b) provides that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  Consequently, there is no defect with the 30-day 
provision in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2003 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, Army medical records dated from 1982 to 2001, and VA 
medical records dated from 2000 to 2003.  A June 2000 VA 
correspondence notes that there was no record of the 
veteran's claim file; so a rebuilt folder was established.  
However, there is no indication that any relevant records are 
unavailable.  The Board requested the veteran's service 
medical records, which were provided; and there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in May 2004, 
December 2004, February 2005, and March 2005, and the 
examiners rendered considered medical opinions regarding the 
pertinent issues in this matter.  VA did not provide a VA 
examination for the service connection claim for hemorrhoids; 
but there is no reasonable possibility that a VA examination 
would aid in substantiating this claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As discussed below, there is no evidence 
that hemorrhoids were incurred in or aggravated by service.  
Under these circumstances, the VCAA's duty to assist doctrine 
does not require that the veteran be afforded medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).     

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection, including on a secondary basis; were 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Glaucoma, to include as secondary to diabetes mellitus

The veteran contends that he has glaucoma as related to his 
service-connected diabetes mellitus.

The veteran was service-connected for diabetes mellitus in 
March 2002.  However, the record does not show a present 
diagnosis of glaucoma.

An April 1995 Army medical record shows a diagnosis of 
presbyopia and rule out glaucoma.  A January 1997 Army 
medical record shows the veteran was referred to the 
ophthalmology department with a provisional diagnosis of 
glaucoma suspect from history.  A November 2001 VA 
ophthalmology record shows a diagnosis of probable glaucoma.  
In February 2005, a VA eye examination report shows a 
diagnosis of ocular hypertension with many risk factors for 
progression to glaucoma, including intraocular pressures over 
30, race, diabetes, and positive family history.  The 
examiner suggested that the veteran should be treated to 
lower pressure to keep from development of frank glaucoma.

While the medical evidence shows that glaucoma has been 
suspected and that the veteran was at an increased risk for 
developing glaucoma, none of the records establish a current 
diagnosis of glaucoma.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran has argued that he has glaucoma as a 
result of his service-connected diabetes mellitus, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
does not show any diagnosis of glaucoma.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for those of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the preponderance of the evidence is against the 
service connection claim for glaucoma to include as secondary 
to diabetes mellitus; and the claim is denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

II.  Gastrointestinal reflux disorder, to include as 
secondary to diabetes mellitus

The veteran contends that his gastrointestinal disorder is 
related to his service-connected diabetes mellitus.

The medical evidence shows a current diagnosis of a 
gastrointestinal disorder.  A February 1998 Army medical 
record shows an assessment of gastritis.  A January 2001 Army 
medical record shows an assessment of gastroenteritis.  A 
February 2001 Army medical record shows an assessment of 
irritable bowel syndrome.  In May 2004, a VA examination 
report shows a diagnosis of gastroesophageal reflux disease.

Upon review, however, the medical evidence does not show that 
the gastrointestinal disorder is related to diabetes 
mellitus.  A May 2004 VA examination report shows that based 
on review of the claims file and physical examination, the 
examiner found that the veteran's gastoesophageal reflux 
disease was less likely than not related to his diabetes 
mellitus.  A March 2005 VA examiner stated that there was no 
change in the medical assessment that gastroesophageal reflux 
disease was not one of the secondary complications of 
diabetes mellitus.  The diagnosis was gastroesophageal reflux 
disorder, not related to diabetes mellitus.

There also is no medical evidence of in-service incurrence of 
a gastrointestinal disorder, or other medical evidence 
relating this disease to service.  The service medical 
records are negative.  

Although the veteran has argued that his gastrointestinal 
disorder is a result of his service-connected diabetes 
mellitus, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that the gastrointestinal 
disorder is not related to his diabetes mellitus.  Competent 
medical experts make this opinion and the Board is not free 
to substitute its own judgment for those of such experts.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the preponderance of the evidence is against the 
service connection claim for gastrointestinal disorder to 
include as secondary to diabetes mellitus; and the claim is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



III.  Skin rash, to include as secondary to diabetes mellitus

The veteran contends that his skin rash is related to his 
service-connected diabetes mellitus.

The medical evidence shows chronic skin problems.  A June 
1982 Army medical record shows an assessment of pruritis.  A 
June 1987 Army dermatology clinical record shows an 
impression of folliculitis of the groin and neurodermatitis 
of the back, which had been recurrent for a number of years.  
A September 1993 Army medical record shows complaints of 
pruritis, which appeared to be neurotic in nature, but might 
be related to liver problems.  In January 1995, an Army 
medical record shows an impression of tinea cruris.  This 
finding also was reported in October 1995 and January 1996.  

A December 1995 Army medical record shows a history of 
neurodermatitis.  An August 1997 Army medical record shows 
the veteran had a rash on the neck and arms.  Army medical 
records dated from August 1991 to May 1999 show a diagnosis 
of dermatitis.  An August 1999 Army medical record shows an 
assessment of eczema.  February 2000 and March 2000 VA 
medical records show findings of generalized pruritis since 
1971.  A March 2000 VA dermatology examination shows an 
impression of a rash, which started as folliculitis and now 
was more of a neurotic excoriation.  June 2002 and July 2003 
VA medical records show complaints of itchy rash and a past 
medical history of generalized pruritis with nodular rash.

Upon review, however, the medical evidence does not show that 
any skin disorder is related to diabetes mellitus.  

A May 2004 VA examination report shows that based on review 
of the claims file and physical examination, the examiner 
found that the veteran's folliculitis and tinea cruris were 
less likely than not related to his diabetes mellitus, as it 
had been present seven years prior to the diagnosis of 
diabetes mellitus.  

A March 2005 VA examiner indicated that the claims file had 
been reviewed and that clearly the veteran had a longstanding 
generalized pruritic skin eruption, diagnosed as folliculitis 
and resultant neurotic excoriation, as well as prurigo 
nodularis.  The examiner noted that all of these preceded the 
onset of diabetes by many years and were not diabetic 
dermopathy.  The examiner also noted that tinea cruris 
predated diabetes by many years.  Physical examination 
revealed residual multiple hyperpigmented, follicular type 
lesions, which were consistent with the above-named 
diagnosis, and no lesions consistent with diabetic 
dermopathy.  The diagnosis was no diabetic dermopathy noted; 
and skin rash, diagnosed as folliculitis and resultant 
prurigo nodularis, which was not caused by diabetes mellitus.

The medical evidence also does not show any in-service 
incurrence of a skin disorder, or other medical evidence 
relating this disease to service.  The service medical 
records are negative.  February 2000 and March 2000 VA 
medical records note generalized pruritis since 1971, which 
is the year of discharge from service; but there is no 
evidence of this in the service medical records or post-
service treatment records.

Although the veteran has argued that his skin rash is a 
result of his service-connected diabetes mellitus, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that the skin rash is not related to his diabetes 
mellitus.  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In sum, the preponderance of the evidence is against the 
service connection claim for skin rash to include as 
secondary to diabetes mellitus; and the claim is denied.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

IV.  Left foot infection, to include as secondary to diabetes 
mellitus

The veteran contends that he has a left foot infection 
related to his service-connected diabetes mellitus.

A June 2002 VA medical record shows a diabetes mellitus 
ingrown toenail.  A November 2002 VA podiatry consult shows 
complaints of ingrown toenails on both great toes.  The 
assessment was painful onychocryptosis and non-insulin 
dependent diabetes mellitus.

A March 2005 VA examination report shows the examiner noted 
the past history of ingrown toenails and that no further 
infections had ensued.  Physical examination revealed some 
pain in both toes due to toenails but no infection.  The 
veteran also had bunions, which were not related to diabetes.  
The feet were symmetrical in appearance with good alignment.  
The skin of both feet was supple and without ulcerative or 
ischemic lesions.  There were bilateral bunion deformities 
and the great toenails were clipped at an angle at the 
lateral aspects away from the soft tissue.  The diagnosis was 
bilateral onychocryptosis, bilateral hallux valgus, and 
status post infected left great toe, resolved.  The examiner 
found that the transient and resolved infection of the left 
great toe was clearly related to his diabetic condition, but 
was not an ongoing condition.  The examiner also found that 
the underlying foot/nail deformities were not caused by 
diabetes.

While the veteran had past findings of ingrown toenails in 
the left foot, the current status is that the infection is 
resolved.  In other words, there is no current disability in 
the left foot related to diabetes mellitus.  Other underlying 
foot and nail deformities were not found to be caused by 
diabetes mellitus.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Accordingly, the preponderance of the evidence is against the 
claim.  Although the veteran has argued that he has a current 
left foot infection as a result of his service-connected 
diabetes mellitus, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any current left foot 
infection.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In sum, the service connection claim for a left foot 
infection to include as secondary to diabetes mellitus is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

V.  Hemorrhoids 

The veteran seeks service connection for hemorrhoids.  He 
states that he has had hemorrhoids since service but did not 
go on sick call because it was not a major illness.

Initially, the record shows current findings of hemorrhoids.  
October 2001 and June 2002 VA medical records show complaints 
of hemorrhoids. A July 2003 VA medical record shows a past 
medical history of hemorrhoids.

However, the medical evidence does not show any in-service 
incurrence of hemorrhoids.  The service medical records are 
negative.  There also is no other evidence relating the 
current hemorrhoids to service

As such, the preponderance of the evidence is against the 
claim.  Although the veteran has argued that his current 
hemorrhoids are related to service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relation between the veteran's hemorrhoids and service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the service connection claim for hemorrhoids is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for gastrointestinal reflux 
disorder, to include as secondary to service-connected 
diabetes mellitus is denied.

Entitlement to service connection for skin rash, to include 
as secondary to service-connected diabetes mellitus is 
denied.

Entitlement to service connection for a left foot infection, 
to include as secondary to service-connected diabetes 
mellitus is denied.

Entitlement to service connection for hemorrhoids is denied. 




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


